Citation Nr: 0500869	
Decision Date: 01/12/05    Archive Date: 01/19/05	

DOCKET NO.  03-10 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had periods of active service from October 1948 
to June 1952 and from January 1956 to March 1961.  Additional 
service with the Air National Guard of North Dakota has been 
reported.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
VARO in Cleveland, Ohio, that denied service connection for 
coronary artery disease.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained, and all due 
process has been accorded.  

2.  Clear and unmistakable evidence shows the veteran's 
coronary artery disease preexisted his Reserve duty in June 
2001.  

3.  Clear and unmistakable evidence indicates that there was 
no increase in the underlying severity of the veteran's 
preexisting coronary artery disease during his reported 
Reserve service in June 1981.  


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 101 
(24),1101, 1101, 1111, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Law Assistance Act of 2000 (VCAA).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend the adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files an 
essentially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations that set 
forth the criteria for entitlement to service connection for 
coronary artery disease.  The discussions in the rating 
decision and the March 2003 statement of the case and April 
2003 supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) must be provided to a claimant before 
an initial unfavorable RO decision on a claim for VA 
benefits.  

All the VCAA essentially requires is that the duty to notify 
be satisfied, and that the claimant be given the opportunity 
to submit information and evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The undersigned also notes that the Court in Pelegrini held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; (4) request and 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

In May 2004, VA obtained an opinion from VA General Counsel 
as to the statement in Pelegrini that 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) requiring that VA include a 
request that a claimant provide any evidence in his or her 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's Opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that Section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's Opinion.  The 
Board also notes that VAOPGCPREC 5-2004 essentially holds 
that the VCAA does not require either notice or assistance 
when the claim cannot be substantiated by the law or is based 
on the application of the law to undisputed facts.  

In this case, while the veteran has not been provided with 
specific notice of the VCAA in a separate communication, he 
has been provided with the provisions of 38 C.F.R. § 3.159 
regarding VA's duty to assist him in developing his claim and 
the statement of the case.  Further, he was given a special 
heart examination for the purpose of having the examiner 
review the entire claims folder and provide a medical opinion 
as to whether his heart condition had been permanently 
aggravated by the incident in June 1981 while he was in drill 
status with the National Guard.  The claims folder and the 
service medical records and private medical statements were 
reviewed by the examiner.  An opinion was provided by the 
examiner and the Board sees no reason to delay resolution of 
the appeal and essentially wind up exulting form of 
substance.  See Sabonis v. Derwinski, 1 Vet. App. 540, 546 
(1991), (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of the 
evidence supporting the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran; 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands that only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
A review of the record discloses no indication that there are 
any outstanding records that could or should be obtained.  
The Board finds there has been substantial compliance with 
the assistance provisions set forth in the law and 
regulations and under these circumstances, no further action 
is necessary to assist the claimant with his claim.  

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 101 (24), 1110, 1131; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a chronic condition during service, then a 
showing of continuity or symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
ninety (90) days or more of active service during a war 
period on or after December 31, 1946, certain chronic 
disabilities, such as heart disease, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence show 
that an injury or disease existed prior to service in order 
to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally 
Cotant v. Principi, 17 Vet. App. 116 (2003), and Jordan v. 
Principi, 17 Vet. App. 261 (2003).  See also VAOPGCPREC 3-
2003 (July 16, 2003).  

Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder existed prior to service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

A review of the evidence of record discloses that there were 
no complaints or abnormal findings regarding the veteran's 
cardiac status during his periods of active service.  

A review of the medical evidence of record discloses the 
veteran was admitted to St. Luke's Hospital in 1981 because 
of severe substernal chest distress.  Electrocardiogram 
tracings reportedly showed evidence of an inferior wall 
myocardial infarction of indeterminate age.  In the hospital 
his enzymes did not change nor did the electrocardiogram.  It 
was remarked that "it is possible that the infarct was of 
another time but we could not be sure and therefore, we 
treated him as an acute infarction."  It was noted the 
veteran had no problems after admission and it was believed 
he could be discharged with convalescence at home.  The 
discharge diagnosis was coronary heart disease.  Also noted 
was a probable episode of coronary insufficiency.  

In a June 4, 1981, statement, Gerald J. Kavanaugh, M.D., 
stated the veteran had been hospitalized at St. Luke's 
Hospital over the past week.  It was believed he had had a 
recent myocardial infarction.  It was recommended the veteran 
not return to work for the next two weeks.  At that time he 
would be reevaluated.  

In an April 1982 communication note Dr. Kavanaugh recalled 
that the electrocardiogram at the time of the veteran's 
hospitalization in May and June 1981 "was compatible" with an 
old inferior wall myocardial infarction.  He recalled the 
pain the veteran experienced at that time was "quite 
striking" and the veteran reported that he had never had pain 
previously of such intensity.  Dr. Kavanaugh believed the 
veteran had coronary heart disease with a recent episode of 
coronary insufficiency.  He stated that because he was not 
sure of the exact date of the infarction noted on the 
electrocardiogram, the veteran was treated as having an acute 
infarction.  The veteran was seen for a followup visit in 
September 1981 and seemed to be getting along reasonably 
well.  He then saw the veteran in March 1982 at which time 
the veteran stated that on exertion he became quite short of 
breath and weak.  The veteran denied any specific pain, but 
the physician believed the veteran was possibly experiencing 
an anginal equivalent manifested by shortness of breath.  
Electrocardiogram tracings at that time showed "probably 
normal ventricular function," but the physician added this 
did not reflect the state of the coronary arteries.  He 
believed that because of the veteran's past history of 
coronary disease and his current symptoms, he was a candidate 
for retirement and disability benefits.  He recommended the 
veteran not be in a situation where he would be exposed to 
unusual stress, any type of heavy lifting, or situations that 
caused unusual fatigue.  

The veteran was accorded a heart examination by VA in March 
2003.  It was noted a review of the records disclosed the 
veteran apparently had service with the National Guard after 
1961, but it was unclear to her of "the exact dates of his 
Guard time."  She noted she had been requested to review the 
medical records and provide a medical opinion as to whether 
the veteran's preexisting heart condition had been probably 
aggravated by the event in June 1981 while he was on drill 
status.  Her review of the records included the 
electrocardiogram tracings done in June 1977 which were 
interpreted as normal.  She noted that electrocardiogram 
tracings of June 1979 showed an old myocardial infarction.  
She reviewed the records pertaining to the veteran's 
admission to St. Luke's Hospital with chest pain in June 1981 
or reportedly on Reserve status.  It was indicated that the 
electrocardiogram tracings showed no acute changes and serial 
enzymes were normal.  The veteran was treated as though it 
was an acute myocardial infarction, although the above 
findings did not meet the criteria for an acute myocardial 
infarction.  She referred to the electrocardiogram report of 
August 1981 that showed no change from June 1979 when it was 
an indication of an old myocardial infarction.  She stated it 
was noteworthy that there was no evidence of any additional 
myocardial infarction in 1981.  She referred to the April 
1982 letter from Dr. Kavanaugh indicating that during the 
hospitalization in June 1981 the veteran did not meet the 
diagnostic criteria for an acute myocardial infarction, 
although he was treated as though he had had one.  The 
records referred to a second myocardial infarction in 1996.  
She noted this was from a VA progress note in August 2001, 
although she did not find records confirming the infarction 
in 1996.  

Reportedly, in July 1999, a progress note revealed the 
veteran had been in for followup in cardiology.  He was noted 
to have had a history of diabetes mellitus and coronary 
artery disease and new left-sided congestive heart failure.  

It was her opinion that there "is not sufficient" evidence to 
indicate that the veteran's preexisting coronary artery 
disease had been aggravated by or significantly worsened by 
the event in 1981.  She stated that this was based on the 
fact that with an unchanged electrocardiogram test showing a 
prior myocardial infarction and negative enzymes, there were 
no diagnostic criteria sufficient to indicate that the 
veteran has sustained an acute myocardial infarction at that 
time.  She stated although he might have been treated as 
though he had had an acute myocardial infarction, and she 
added this would have not surprising, the veteran 
nevertheless did not meet the criteria for an acute 
myocardial infarction.  She stated this was confirmed by the 
electrocardial tracings in August 1981 which showed no change 
from tracings done in June 1979.  She noted in addition that 
the veteran was evaluated after the event by Dr. Kavanaugh 
and was found fit for duty.  In sum, she stated "there isn't 
sufficient medical evidence to indicate that the veteran's 
preexisting coronary artery disease was aggravated by chest 
pain..." in the June 1981 incident.  

Also of record is a March 2003 communication from Wallace E. 
Radtke, M.D., who stated that he had reviewed the veteran's 
record, including the records from Dr. Kavanaugh dated in 
1981.  Dr. Radtke reported the veteran's most recent cardiac 
history included coronary bypass surgery in June 2001.  The 
veteran's current cardiac status was then discussed.  The 
etiology was not discussed.

The record shows that the veteran had coronary artery disease 
that preexisted the incident in May and June 1981 that caused 
him to be hospitalized for an apparent myocardial infarction.  
Neither the veteran nor his representative has argued that 
the veteran was free of heart disease at the time of the 
incident.  Essentially, the gist of their argument is that 
the veteran sustained an actual myocardial infarction that 
aggravated or permanently worsened his cardiac status.  The 
Board initially finds that the records show a history of 
cardiac problems prior to the incident in June 1981 
constitute clear and unmistakable evidence that a cardiac 
disorder preexisted the incident in May and June 1981.  

The medical evidence of record does not support a finding of 
aggravation in the reported incident.  Records from the 
principal treating physician include statements in 1981 and 
in 1982 and reflect that he himself indicated that there 
essentially only was a belief the veteran had had a 
myocardial infarction and the veteran was treated as though 
he had had one.  In his April 1982 communication, the 
physician specifically stated that he was not sure of the 
exact date of the veteran's infarction noted on 
electrocardiogram tracings.  He indicated that when the 
veteran was seen for a followup visit in September 1981, he 
seemed to be getting along reasonably well.  This does not 
give an indication of any aggravation of heart difficulties.  
The VA physician who reviewed the entire claims folder in 
March 2003 believed that there was insufficient medical 
evidence to indicate that the preexisting coronary artery 
disease had been aggravated by the incident of chest pain 
reported in 1981.  She referred to specifics in the medical 
record, including an unchanged electrocardiogram examination 
which showed prior myocardial infarction and negative 
enzymes.  She believed this showed there were no diagnostic 
criteria sufficient to indicate that the veteran had 
sustained an acute myocardial infarction at the time of the 
reported episode in May and June 1981.  She noted she was not 
surprised that the veteran was treated as though he had had 
an acute myocardial infarction, but she stated the veteran 
did not meet the criteria for an acute infarction because the 
electrocardial tracings in 1981 showed there had been no 
change from a study done in June 1979.  There is no opinion 
in the record to the contrary.  Accordingly, the Board is 
compelled to conclude that the veteran's coronary artery 
disease preexisted his military service and was not 
aggravated by any incident either during his years of active 
service or his years of National Guard and/or Reserve 
service.  The record includes clear and unmistakable evidence 
supporting such a conclusion.  Therefore, service connection 
for coronary heart disease is not warranted.  


ORDER

The appeal is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


